       Case 4:19-cv-04113 Document 15 Filed on 05/06/20 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  VERONICA VILLARREAL,
                                                         Case No. 4:19-cv-04113
  Plaintiff,
                                                         Honorable David Hittner
  v.
                                                         Honorable Peter Bray
  HUNTER WARFIELD INC.,                                  Magistrate Judge

  Defendant.


                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that VERONICA VILLARREAL (the “Plaintiff”) and

HUNTER WARFIELD INC. (the “Defendant”), hereby notify the Court the parties have reached

settlement, and are in process of completing the settlement agreement and filing dismissal papers.

The parties anticipate filing dismissal papers within 45 days.

DATED: May 6, 2020                                           Respectfully submitted,

                                                             VERONICA VILLARREAL

                                                             By: /s/ Mohammed Badwan

                                                             Mohammed Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8180
                                                             mbadwan@sulaimanlaw.com
